Action to recover damages for personal injuries and property damage resulting from the collision of two automobiles. Judgment for the defendant upon the verdict of the jury reversed on the law and the facts and a new trial granted, with costs to the appellant to abide the event. It was error to permit, in the circumstances, the tenets of the Christian Science religion to creep into the trial in a manner *734inviting, to the plaintiff’s prejudice, personal issues between her and the jury. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.